



EXHIBIT 10.1
REGIONS FINANCIAL CORPORATION
EXECUTIVE SEVERANCE PLAN
(Effective January 1, 2020)
ARTICLE I
Purpose


1.1
The purpose of this Regions Financial Corporation Executive Severance Plan (the
“Plan”) is to provide severance benefits to certain executives of the
Corporation or its Affiliates in the event their employment is terminated in the
certain circumstances defined herein, including a termination following a Change
in Control.

ARTICLE II
Definitions


2.1
“Administrator” shall mean the Compensation and Human Resources Committee of the
Board.

2.2
“Affiliate” shall mean each entity which, along with the Corporation, is a
member of a controlled group of employers under Code Section 414(b), (c), (m),
or (o).

2.3
“Annual Bonus” shall mean the value of the annual cash bonus (including any
mandatory deferral of a portion of the annual cash bonus), if any, awarded to
the Participant under the Corporation’s annual incentive plan or program, as in
effect from time to time. The Annual Bonus does not include any incentive paid
other than annually on a calendar year basis or any incentive designated by the
Corporation as long-term, special, retention, equity, or otherwise as not part
of an annual cash bonus.

2.4
“Base Salary” shall mean the Participant’s annual rate of base salary as in
effect as of immediately prior to the Participant’s Date of Termination (or, if
greater, as in effect immediately prior to a Change in Control).

2.5
“Board” shall mean the Board of Directors of the Corporation.

2.6
“Cause” shall mean:

(a)
at any time other than during a CIC Termination Period, the occurrence of one or
more of the following, as determined in the sole discretion of the Corporation:

(i)
the Participant’s continued failure to substantially perform his or her
reasonably assigned duties with the Corporation or any of its Affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness), which failure is not cured within 15 calendar days after a written
demand for substantial performance has been delivered to the Participant
specifying the manner in which the Participant has failed substantially to
perform;

(ii)
the Participant’s breach of his or her fiduciary duty, the Participant’s
commission of a felony or of a lesser crime involving fraud or moral turpitude,
or the Participant’s material breach of any agreement with the Corporation or
any of its Affiliates;

(iii)
the Participant’s engaging in illegal conduct or misconduct;








--------------------------------------------------------------------------------





(iv)
the Participant’s impeding, endeavoring to influence, obstruct or impede, or
failing to cooperate with an investigation authorized by the Board, a
self-regulatory organization empowered with self-regulatory responsibilities
under federal securities or state laws or any substantially equivalent foreign
statute or regulation or a governmental department or agency;

(v)
the Participant’s disqualification or bar by any governmental or self-regulatory
authority from carrying out the duties and responsibilities of the Participant’s
position with the Corporation or any of its Affiliates or the Participant’s loss
of any governmental or self-regulatory license that is reasonably necessary for
the Participant to perform his or her responsibilities to the Corporation or any
of its Affiliates; or

(vi)
the Participant’s engaging in any act or omission (including, without
limitation, an act of sexual misconduct or harassment as determined by the
Corporation) which is a violation of any Corporation or Affiliate policy in
effect from time to time, including, but not limited to, the Corporation’s Code
of Business Conduct and Ethics and the Code of Ethics for Senior Financial
Officers, as such codes of conduct may be in effect from time to time, or other
policies regarding behavior of Employees;

(b)
during a CIC Termination Period, the occurrence of one or more of the following:

(i)
the Participant’s willful and continued failure to substantially perform his or
her reasonably assigned duties with the Corporation or any of its Affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness);

(ii)
the Participant’s breach of his or her fiduciary duty involving personal profit,
the Participant’s commission of a felony or of a lesser crime involving fraud or
moral turpitude, or the Participant’s material breach of any agreement with the
Corporation or any of its Affiliates, which breach is materially injurious to
the Corporation;

(iii)
the Participant’s willfully engaging in illegal conduct or gross misconduct that
is materially injurious to the Corporation or an Affiliate;

(iv)
the Participant’s willfully impeding, endeavoring to influence, obstruct or
impede, or failing to materially cooperate with an investigation authorized by
the Board, a self-regulatory organization empowered with self-regulatory
responsibilities under federal securities or state laws or any substantially
equivalent foreign statute or regulation or a governmental department or agency;

(v)
the Participant’s disqualification or bar by any governmental or self-regulatory
authority from carrying out the duties and responsibilities of the Participant’s
position with the Corporation or any of its Affiliates or the Participant’s loss
of any governmental or self-regulatory license that is reasonably necessary for
the Participant to perform his or her responsibilities to the Corporation or any
of its Affiliates; or

(vi)
the Participant’s engaging in any willful act (including, without limitation, an
act of sexual misconduct or harassment as determined by the Corporation) which
is a material violation of any material written Corporation or Affiliate policy
in effect from time to time, including, but not limited to, the Corporation’s
Code of Business Conduct and Ethics and the Code of Ethics for Senior Financial
Officers, as such codes of conduct may be in effect from time to time, or other
written policies regarding behavior of Employees.



-2-

--------------------------------------------------------------------------------





During a CIC Termination Period, (A) no termination of the Participant’s
employment shall be for Cause until (1) there shall have been delivered to the
Participant a notice of termination and (2) Participant shall have 30 days
following the receipt of notice from the Corporation to cure (to the extent
curable) the neglect or conduct that is the basis of such claim, including the
Participant having been provided an opportunity to be heard in person by the
Board (or its successor), (B) any act or failure to act based upon the authority
and directives given pursuant to a resolution duly adopted by the Board (or its
successor) or upon the instructions of a senior officer or the Participant’s
supervisor of the Corporation or based upon the advice of counsel for the
Corporation shall be conclusively presumed to be done, or omitted to be done, by
the Participant in good faith and in the best interests of the Corporation, and
(C) no failure to perform by the Participant after a notice of termination is
given by the Participant to the Corporation shall constitute Cause for the
purposes of this Plan.
2.7
“Change in Control” shall mean any of the following events:

(a)
the acquisition by any “Person” (as the term “person” is used for the purposes
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of direct or indirect beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the
combined voting power of the then-outstanding securities of the Corporation
entitled to vote in the election of directors of the Corporation (the “Voting
Securities”); or

(b)
individuals who, as of the date hereof, constitute the Board or other governing
body or entity of the Corporation (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election, was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Corporation in which such person is named as a
nominee for director, without written objection to such nomination), shall be an
Incumbent Director, unless such individual is initially elected or nominated as
a director of the Corporation as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

(c)
the consummation of a merger, consolidation, reorganization, statutory share
exchange, or similar form of corporate transaction involving the Corporation or
involving the issuance of shares by the Corporation, the sale or other
disposition (including by way of a series of transactions or by way of merger,
consolidation, stock sale, or similar transaction involving one or more
subsidiaries) of all or substantially all of the Corporation’s assets or
deposits, or the acquisition of assets or stock of another entity by the
Corporation (each a “Business Combination”), unless such Business Combination is
a “Non-Control Transaction.” A “Non-Control Transaction” is a Business
Combination immediately following which the following conditions are met:

(i)
the stockholders of the Corporation immediately before such Business Combination
own, directly or indirectly, more than 55% of the combined voting power of the
then-outstanding voting securities entitled to vote in the election of directors
(or similar officials in the case of a non-corporation) of the entity resulting
from such Business Combination (including, without limitation, an entity that as
a result of such Business Combination owns the Corporation or substantially all
of the Corporation’s assets, stock, or ownership units either directly or
through one or more subsidiaries) (the “Surviving



-3-

--------------------------------------------------------------------------------





Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such Business Combination;
(ii)
at least a majority of the members of the board of directors of the Surviving
Corporation were Incumbent Directors at the time of the Board’s approval of the
execution of the initial Business Combination agreement; and

(iii)
no person other than (A) the Corporation or any of its subsidiaries, (B) the
Surviving Corporation or its ultimate parent corporation, or (C) any employee
benefit plan (or related trust) sponsored or maintained by the Corporation
immediately prior to such Business Combination beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the Surviving
Corporation’s then-outstanding voting securities entitled to vote in the
election of directors; or

(d)
approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Corporation which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided that if a
Change in Control would occur (but for the operation of this sentence) and after
such acquisition of Voting Securities by the Corporation, the Subject Person
becomes the Beneficial Owner of any additional Voting Securities, then a Change
in Control shall occur.
Notwithstanding the foregoing provisions of this definition, with respect to any
payment or benefit that provides for a deferral of compensation that is subject
to Code Section 409A, to the extent necessary to prevent such compensation from
being includible in gross income pursuant to subparagraph (a)(1)(A) of Code
Section 409A (and only to that extent), a “Change in Control” shall be deemed to
have occurred only if and when (i) any one or more of the conditions set forth
in paragraph (i), (ii), (iii) or (iv) above of this definition shall have been
satisfied, and (ii) as to the Participant to whom the payment or benefit was
awarded, the event in question also constitutes a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” within the meaning of
subparagraph (a)(2)(A) of Code Section 409A.
2.8
“CIC Severance Multiple” shall mean the multiple set forth in Annex B hereto.

2.9
“CIC Termination Period” shall mean:

(a)
the two-year period beginning on the date of a Change in Control and ending two
years following such Change in Control; and

(b)
the six-month period prior to the date of a Change in Control, if during such
six-month period:

(i)
the Participant’s employment is terminated by the Corporation or any of its
Affiliates other than for Cause, and the Participant reasonably demonstrates
that such termination was at the request of a third party that entered into
definitive documentation contemplating a transaction or transactions that, if
consummated, would effect a Change in Control, or



-4-

--------------------------------------------------------------------------------





(ii)
the Participant terminates employment with the Corporation or any of its
Affiliates for Good Reason, and the Participant reasonably demonstrates that the
occurrence giving rise to the Good Reason termination was made at the request of
a third party that entered into definitive documentation contemplating a
transaction or transactions that, if consummated, would effect a Change in
Control.

2.10
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.11
“Corporation” shall mean Regions Financial Corporation.

2.12
“Date of Termination” shall mean the effective date of a Participant’s
Qualifying Termination.

2.13
“Disability” shall mean long-term disability under the terms of the
Corporation’s long-term disability plan, as then in effect.

2.14
“Employee” shall mean any individual employed (other than on a temporary or
seasonal basis and excluding, for the avoidance of doubt, any independent
contractor) by the Corporation or an Affiliate that adopts this Plan; provided,
however, an individual who is not classified in the entity’s books and records
as a common law employee but who is recharacterized by the Internal Revenue
Service, the Department of Labor, other governmental entity, or any court of the
United States (collectively, “governmental agency”) as a common law employee
will be considered an Employee for purposes of this Plan, but only for periods
of time on and after the date the governmental agency issues a notice or ruling
of such recharacterization.

2.15
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.16
“Good Reason” shall mean, without the Participant’s express written consent, the
occurrence of one or more of the following during a CIC Termination Period:

(a)
an adverse change in the Participant’s responsibilities as in effect immediately
before the Change in Control other than any change that is immaterial (for the
avoidance of doubt, a change in the Participant’s title, lines of reporting, or
internal job classification will not in and of itself, constitute Good Reason);

(b)
a material diminution in the budget over which the Participant retains authority
as compared with the budget over which the Participant had control immediately
before the Change in Control;

(c)
any (1) reduction in the Participant’s rate of annual base salary, or
(2) material reduction in the Participant’s overall aggregate annual target
compensation opportunity (including base salary, and annual and long-term target
incentive compensation opportunities); or

(d)
the Corporation or any of its Affiliates requiring the Participant to be based
at any location that is more than 50 miles from the Participant’s regular place
of employment immediately before the Change in Control.

Notwithstanding the foregoing, no termination of employment shall be for Good
Reason unless the Participant gives the Corporation written notice within 90
days of the Participant obtaining knowledge of circumstances giving rise to Good
Reason (describing in reasonable detail the circumstances and the Good Reason
event that has occurred) and the Corporation does not remedy these circumstances
within 30 days of receipt of such notice. In addition, an event will not give
rise to Good Reason if it is made with the Participant’s express written
consent.


-5-

--------------------------------------------------------------------------------





2.17
“Historic Annual Bonus” shall mean the average of the Participant’s Annual
Bonuses earned and paid for each of the past three years; or, if the Participant
has been employed fewer than three years, the greater of (a) the Participant’s
Target Bonus or (b) the average of the Participant’s full year Annual Bonuses
earned and paid.

2.18
“Participant” shall mean each Employee who is in an eligible class as set forth
on Annexes A and B, as may be amended from time to time; provided, however, that
for purposes of Section 3.1, “Participant” shall not include any Employee who
serves as the Chief Executive Officer of the Corporation, and provided further
that for purposes of Section 3.2, “Participant” shall not include, to the extent
applicable, any Employee who is eligible to receive severance benefits under an
individual severance, change in control, or other agreement or plan. A
Participant shall cease to be a Participant in the Plan when he or she ceases to
be in an eligible class as set forth on Annexes A and B or ceases to be an
Employee; provided, however, if a Participant in the Plan is in an eligible
class as set forth on Annexes A and B during a CIC Termination Period, such
Participant shall remain a Participant throughout the entirety of such CIC
Termination Period regardless of any amendment to an eligible class set forth on
Annexes A and B.

2.19
“Qualifying Termination” shall mean a termination of the Participant’s
employment with the Corporation or an Affiliate (a) by the Corporation or such
Affiliate other than for Cause or (b) during a CIC Termination Period, by the
Participant for Good Reason. Termination of the Participant’s employment on
account of death or Disability, or by the Corporation or an Affiliate for Cause,
by the Participant for any reason or no reason other than during a CIC
Termination Period or by the Participant for other than for Good Reason during a
CIC Termination Period, shall not be treated as a Qualifying Termination.
Notwithstanding the preceding sentence, the death of the Participant after
notice of termination for Good Reason or without Cause has been validly provided
shall be deemed to be a Qualifying Termination.

2.20
“Section 409A” shall mean Section 409A of the Code and the Treasury Regulations
issued thereunder, as amended from time to time.

2.21
“Target Bonus” shall mean the Participant’s target Annual Bonus for the year in
which the Participant’s Date of Termination occurs.

2.22
“Years of Service” shall mean the total number of consecutive twelve-month
periods of service of a Participant based upon the anniversary of the later of
his or her date of hire or adjusted date of hire, if applicable. An adjusted
date of hire shall be the Participant’s most recent date of hire with the
Corporation or any of its Affiliates. A partial year shall not be counted as a
Year of Service.

ARTICLE III
Payments Upon Termination of Employment
3.1
Non-Change in Control Qualifying Termination. If during a period of time which
is not a CIC Termination Period under the Plan, the employment of the
Participant is terminated due to a Qualifying Termination, then, subject to the
Participant’s execution and non-revocation of a Severance and Release Agreement
containing a release of claims against the Corporation and its Affiliates in a
form customarily used by the Corporation from time to time (the “Release”) no
later than 55 days following the Date of Termination, the Corporation shall
provide to the Participant:

(a)
a cash payment based on Base Salary determined as set forth in Annex A hereto;
and

(b)
(1) a cash payment equal to the Participant’s Historic Annual Bonus, multiplied
by a fraction, the numerator of which is the number of days the Participant was
employed by the Corporation or an Affiliate during the year in which the
Participant’s Date of Termination occurs, and the denominator of which is 365,
and (2) if the Participant’s Date of Termination is before the



-6-

--------------------------------------------------------------------------------





payment date of the prior year’s Annual Bonus, a cash payment equal to the
Participant’s Historic Annual Bonus in lieu of the prior year’s Annual Bonus.
During a period of time which is not a CIC Termination Period under the Plan,
the Participant will not be entitled to the cash payments and benefits described
in this Section 3.1 if (i) the Participant was offered a comparable position by
the Corporation or an Affiliate and (ii) the Participant refused the offer. The
determination of whether a position offered is comparable is made in the sole
discretion of the Administrator or its delegate.
3.2
Post-Change in Control Qualifying Termination. If, during a CIC Termination
Period, the employment of the Participant is terminated due to a Qualifying
Termination, then, subject to the Participant’s execution and non-revocation of
a Release (which, for the avoidance of doubt, shall not contain any restrictive
covenants) no later than 55 days following the Date of Termination, the
Corporation shall provide to the Participant:

(a)
a cash payment equal to the result of multiplying (1) the sum of (A) the
Participant’s Base Salary, plus (B) the greater of the Participant’s Historic
Annual Bonus or the Participant’s Target Bonus, by (2) the number of months
represented by the Participant’s CIC Severance Multiple set forth in Annex B
hereto;

(b)
(1) a cash payment equal to the result of multiplying (A) the greater of the
Participant’s Historic Annual Bonus or the Participant’s Target Bonus by (B) a
fraction, the numerator of which is the number of days the Participant was
employed by the Corporation or an Affiliate during the year in which the
Participant’s Date of Termination occurs, and the denominator of which is 365,
and (2) if the Participant’s Date of Termination is before the payment date of
the prior year’s Annual Bonus, a cash payment equal to the greater of the
Participant’s Historic Annual Bonus or the Participant’s Target Bonus in lieu of
the prior year’s Annual Bonus; and

(c)
a cash payment equal to the result of multiplying (1) the difference between the
Participant’s monthly medical insurance cost immediately prior to the Qualifying
Termination and the monthly cost for medical continuation coverage under COBRA
(as in effect as of the Date of Termination) by (2) the number of months
represented by the Participant’s CIC Severance Multiple set forth in Annex B
hereto.

3.3
The cash payments specified in Section 3.1 and Section 3.2 shall be paid in a
single lump-sum payment on a regularly scheduled payroll day as soon as
administratively feasible following the 55th day after the Participant’s Date of
Termination (but in no event later than March 15th of the calendar year
following the calendar year in which the Participant’s Date of Termination
occurs).

3.4
In the event that the Release is not signed, or is revoked, within the 55 days
following the Date of Termination, the Participant will forfeit all rights to
the cash payments and benefits described in Sections 3.1 and 3.2.

3.5
Following the Participant’s termination of employment with the Corporation or
any of its Affiliates for any reason, the Participant’s outstanding equity-based
awards shall be treated in accordance with the applicable equity plan and award
agreements.

3.6
Except as otherwise expressly provided pursuant to this Plan, this Plan shall be
construed and administered in a manner which avoids duplication of compensation
and benefits which may be provided under any other plan, program, policy, or
other arrangement or individual contract or under any statute, rule, or
regulation. In the event a Participant is covered by any other plan, program,
policy, individually negotiated agreement, or other arrangement, in effect as of
his or her Date of Termination, that may duplicate the



-7-

--------------------------------------------------------------------------------





payments and benefits provided for in this Section 3, the Administrator is
specifically empowered to reduce or eliminate the duplicative benefits provided
for under the Plan. For the avoidance of doubt, any Participant who is party to
an individual change in control, severance, or other similar agreement or plan
in effect as of his or her Qualifying Termination during a CIC Termination
Period shall not be entitled to receive benefits under Section 3.2.
ARTICLE IV
Withholding Taxes


4.1
The Corporation or an Affiliate is authorized to withhold from any payments made
hereunder amounts of withholding and other taxes due or potentially payable in
connection therewith, and to take such other action as the Corporation or an
Affiliate may deem advisable to enable the Corporation, any of its Affiliates
and Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any payments made under this Plan.

ARTICLE V
No Right to Continued Employment


5.1
Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits will be
construed as giving any Participant, or any person whomsoever, the right to be
retained in the service of the Corporation or any of its Affiliates, and all
Participants will remain subject to discharge to the same extent as if the Plan
had never been adopted.

ARTICLE VI
Successors; Binding Agreement
6.1
All of the provisions of the Plan will be binding on the Corporation and any
successor to the Corporation. The Corporation will require any successor or
assign (whether direct or indirect, by purchase, exchange, lease, merger,
consolidation, or otherwise) to all or substantially all of the property and
assets of the Corporation to expressly assume the Plan and agree to perform
under the Plan in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place. The benefits
provided under this Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Participant dies
when any amounts would be payable to the Participant hereunder had the
Participant continued to live, all such amounts shall be paid in accordance with
the terms of this Plan to such person or persons appointed in writing by the
Participant to receive such amounts, or if no person is so appointed, to the
Participant’s estate.

ARTICLE VII
Notice
7.1
For purposes of this Plan, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five days after deposit in the United States mail,
certified and return receipt requested, postage prepaid, and addressed as
follows:

If to the Participant: the address listed as the Participant’s address in the
Corporation’s personnel files.
If to the Corporation:
Regions Financial Corporation
Attention: General Counsel



-8-

--------------------------------------------------------------------------------





1900 Fifth Avenue North
Birmingham, Alabama 35203
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
7.2
A written notice of the Participant’s Date of Termination by the Corporation or
the Participant, as the case may be, to the other, shall indicate the specific
termination provision in this Plan relied upon. The failure by the Participant
or the Corporation to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Participant or the Corporation hereunder or preclude the Participant or the
Corporation from asserting such fact or circumstance in enforcing the
Participant’s or the Corporation’s rights hereunder.

ARTICLE VIII
Full Settlement; Resolution of Disputes and Costs
8.1
In no event shall the Participant be obligated to seek other employment or take
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan, and, except as provided in the
Release, such amounts shall not be reduced whether or not the Participant
obtains other employment.

8.2
Any dispute or controversy arising under or in connection with this Plan or its
exhibits shall be settled exclusively by arbitration in Birmingham, Alabama by
three arbitrators in accordance with the applicable arbitration rules of the
American Arbitration Association (“AAA”) then in effect. One arbitrator shall be
selected by the Corporation, the other by the Participant and the third jointly
by these arbitrators (or if they are unable to agree within 30 days of the
commencement of arbitration, the third arbitrator will be appointed by the AAA).
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. Notwithstanding anything in this Plan to the contrary, any
arbitration panel that adjudicates any dispute, controversy, or claim arising
between a Participant and the Corporation, or any of their delegates or
successors, in respect of a Participant’s Qualifying Termination that occurs
after a Change in Control, will apply a de novo standard of review to any
determinations made by such person. Such de novo standard shall apply
notwithstanding the grant of discretion hereunder to any such person or
characterization of any such decision by such person as final, binding, or
conclusive on any party.

8.3
If any contest or dispute shall arise under this Plan involving termination of a
Participant’s employment with the Corporation or any of its Affiliates, or
involving the failure or refusal of the Corporation to perform fully in
accordance with the terms hereof, each party shall be responsible for its own
legal fees and related expenses, if any, incurred in connection with such
contest or dispute; provided, however, that, with respect to any contest or
dispute arising after a Change in Control, the Corporation shall reimburse the
Participant on a current basis for all reasonable legal fees and related
expenses incurred by the Participant in connection with any such contest or
dispute, which reimbursement shall be made within 30 days after the date the
Corporation receives the Participant’s statement for such fees and expenses;
provided, further, that the Participant shall reimburse the Corporation for all
such fees and expenses within 30 days if an arbitration panel issues a final and
non-appealable order setting forth the determination that the position taken by
the Participant was frivolous or advanced by the Participant in bad faith.

ARTICLE IX
Employment with Affiliates
9.1
Employment with the Corporation for purposes of this Plan shall include
employment with any Affiliate that adopts this Plan.



-9-

--------------------------------------------------------------------------------





ARTICLE X
Survival
10.1
The respective obligations and benefits afforded to the Corporation and the
Participant as provided in Articles III (to the extent that payments or benefits
are owed as a result of a termination of employment that occurs during the term
of this Plan), IV, V, VI and VIII and Sections 15.3 and 15.4 shall survive the
termination of this Plan.

ARTICLE XI
Governing Law; Validity
11.1
Except to the extent preempted by ERISA or other applicable federal law, the
Plan will be governed and construed in accordance with the laws of the State of
Alabama without reference to conflict of laws provisions.

ARTICLE XII
Amendment and Termination
12.1
Except as provided below, prior to a Change in Control, the Plan may be amended
or modified in any respect, and may be terminated, in any such case, by
resolution adopted by a majority of the Board or the Administrator; provided
that, in the event an amendment is determined by the Administrator to be, in the
aggregate, material and adverse to a Participant, the Administrator shall
provide six months’ advanced notice to such Participant in accordance with
Article VII above, and such amendment shall not become effective until such
six-month notice period has lapsed. For the period subsequent to the execution
of an agreement providing for a transaction or transactions which, if
consummated, would constitute a Change in Control and for the two-year period
following the occurrence of a Change in Control, the Plan may not be amended or
modified in any manner that would in any way adversely affect the benefits or
protections provided hereunder to any individual who is a Participant under the
Plan on the date the Change in Control occurs.

12.2
Any amendment adopted in accordance with Section 12.1 shall be specifically
applicable to each Affiliate that adopts this Plan, without any action by such
Affiliate.

ARTICLE XIII
Interpretation and Administration


13.1
The Plan shall be administered by the Administrator (or any successor
committee). The Administrator (or any successor committee) shall have the
authority (i) to exercise all of the powers granted to it under the Plan,
(ii) to construe, interpret and implement the Plan, (iii) to prescribe, amend,
and rescind the rules and regulations relating to the Plan, (iv) to make all
determinations necessary or advisable in the administration of the Plan, (v) to
correct any defect, supply any omission, and reconcile any inconsistency in the
Plan, and (vi) to delegate its responsibilities and authority hereunder to a
subcommittee of the Administrator or any other named body or person, or reassume
therefrom, any of its responsibilities or authority with respect to the Plan.
Actions of the Board or the Administrator (or any successor committee) shall be
taken by a majority vote of its members. All determinations by the Administrator
(or any successor committee) shall be made in the committee’s reasonable
discretion; provided, however, that a de novo standard of review will apply to
any such determinations made following a Change in Control.



-10-

--------------------------------------------------------------------------------





ARTICLE XIV
Type of Plan
14.1
This Plan is intended to be, and shall be interpreted as, an unfunded employee
welfare plan under Section 3(1) of ERISA and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees (i.e., a “top hat”
plan).

ARTICLE XV
Miscellaneous
15.1
Nonassignability. Benefits under the Plan may not be assigned by the
Participant.

15.2
Section 409A.

(a)
The payments or benefits set forth under this Plan are intended to be exempt
from Section 409A as a “short-term deferral” (within the meaning of
Section 409A).

(b)
Notwithstanding anything to the contrary in this Plan, to the extent a
Participant would otherwise be entitled to any payment or benefit that under
this Plan, or any plan or arrangement of the Corporation or its Affiliates,
constitutes “deferred compensation” subject to Section 409A and that if paid or
provided during the six months beginning on the date of termination of a
Participant’s employment would be subject to the Section 409A additional tax
because the Participant is a “specified employee” (within the meaning of
Section 409A and as determined by the Corporation) the payment or benefit will
be paid or provided (or will commence being paid or provided, as applicable) to
the Participant on the earlier of the six-month anniversary of the Participant’s
date of termination or the Participant’s death. In addition, any payment or
benefit due upon a termination of the Participant’s employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided to the Participant only upon a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h). Each payment made under this Plan shall
be deemed to be a separate payment, and amounts payable under Article III of
this Plan shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation
Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay
plans,” including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulation Section 1.409A-1 through A-6.

(c)
Notwithstanding anything to the contrary in this Plan or elsewhere, any payment
or benefit under this Plan or otherwise that is exempt from Section 409A
pursuant to final Treasury Regulation Section 1.409A-1(b)(9)(v)(A) or (C) shall
be paid or provided to the Participant only to the extent that the expenses are
not incurred, or the benefits are not provided, beyond the last day of the
Participant’s second taxable year following the Participant’s taxable year in
which the “separation from service” occurs; provided that such expenses are
reimbursed no later than the last day of the Participant’s third taxable year
following the taxable year in which the Participant’s “separation from service”
occurs. Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Plan is
determined to be subject to Section 409A, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other taxable year (except for any lifetime or other aggregate limitation



-11-

--------------------------------------------------------------------------------





applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Participant incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit. Notwithstanding anything to the contrary in
this Plan or elsewhere, in the event that a Participant waives the provisions of
another severance or change in control agreement or arrangement to participate
in this Plan and such participation in this Plan is later determined to be a
“substitution” (within the meaning of Section 409A) for the benefits under such
agreement or arrangement, then any payment or benefit under this Plan that such
Participant becomes entitled to receive during the remainder of the waived term
of such agreement or arrangement shall be payable in accordance with the time
and form of payment provisions of such agreement or arrangement.
15.3
Section 280G. The provisions of Appendix B shall apply to any payments or
benefits payable to Participants under this Plan.

15.4
No Golden Parachute Payments; Application to the Appropriate Federal Banking
Agency. If any payment or benefit under this Plan would otherwise be a golden
parachute payment within the meaning of Section 18(k) of the Federal Deposit
Insurance Act, the payment or benefit will not be made unless permitted under
applicable law. The Corporation will use best efforts promptly to apply to the
appropriate federal banking agency for a determination that any golden parachute
payment is permissible. Any payment or benefit that is determined permissible
will be paid in accordance with its terms or, if due before the date of
determination, will be paid within 30 days of determination together with
interest at the applicable federal rate (as defined in Section 1274(d) of the
Code).

15.5
Effective Date. The Plan shall be effective as of January 1, 2020.





-12-

--------------------------------------------------------------------------------






ANNEX A
Management Level*
Base Salary Formula
Executive Leadership
(excluding the Chief Executive Officer)
18 months of Base Salary
Manager Heads
12 months of Base Salary 

*Management Level is indicated on the job-specific profile in the Human
Resources system of record and is generally determined based on the roles and
responsibilities, as determined in the sole discretion of the Administrator, as
follows:
•
Executive Leadership includes exempt, professional associates who serve on the
Management Policymaking Committee and/or the Executive Leadership Team (as may
be appointed by the Chief Executive Officer from time to time), and any exempt,
professional associate who serves as the head of the Audit group; provided,
however, solely for purposes of this Annex A and Section 3.1, Non-Change in
Control Qualifying Termination, Executive Leadership does not include the Chief
Executive Officer of the Corporation.

•
Manager Heads include exempt, professional associates generally responsible for
establishing long-term business strategy at the business unit or functional unit
level, driving strategic initiatives that have a material impact on corporate
results in the books and records of the Corporation.



-13-



--------------------------------------------------------------------------------







ANNEX B*
Management Level**
CIC Severance Multiple
Chief Executive Officer
3 (36 months)
Executive Leadership
2 (24 months)
Manager Heads
1 (12 months)

* As set forth in Section 3.6 of the Plan, for the avoidance of doubt, any
Participant who is party to an individual change in control, severance, or other
similar agreement or plan in effect as of his or her Qualifying Termination
during a CIC Termination Period shall not be entitled to receive benefits under
Section 3.2.
** Management Level is indicated on the job-specific profile in the Human
Resources system of record and is generally determined based on the roles and
responsibilities, as determined in the sole discretion of the Administrator, as
follows:
•
Executive Leadership includes exempt, professional associates who serve on the
Management Policymaking Committee and/or the Executive Leadership Team (as may
be appointed by the Chief Executive Officer from time to time), and any exempt,
professional associate who serves as the head of the Audit group.

•
Manager Heads include exempt, professional associates generally responsible for
establishing long-term business strategy at the business unit or functional unit
level, driving strategic initiatives that have a material impact on corporate
results in the books and records of the Corporation.



-14-



--------------------------------------------------------------------------------







Appendix A
CERTAIN ERISA INFORMATION AND
STATEMENT OF ERISA RIGHTS
The following statement is required by federal law and regulations
As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all Participants shall be entitled to:
Receive Information About Your Plan and Benefits
•
Examine, without charge, at the Administrator’s office and at other specified
locations, all documents governing the Plan, including a copy of the latest
annual report (Form 5500 Series) filed by the plan with the U.S. Department of
Labor and available at the Public Disclosure Room of the Employee Benefits
Security Administration.

•
Obtain, upon written request to the Administrator, copies of documents governing
the operation of the Plan, including copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Administrator may make a
reasonable charge for the copies.

•
Receive a summary of the Plan’s annual Form 5500. The Administrator is required
by law to furnish each Participant with a copy of this summary annual report.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan Participants ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including the Corporation or any other person, may
terminate your employment or otherwise discriminate against you in any way to
prevent you from obtaining a Plan benefit or exercising your rights under ERISA.
Claims and Appeals
Participants may submit claims for benefits by giving notice to the Corporation
pursuant to Article VII of the Plan. If a Participant believes that he or she
has not received coverage or benefits to which he or she is entitled under the
Plan, the Participant may notify the Administrator in writing of a claim for
coverage or benefits. If the claim for coverage or benefits is denied in whole
or in part, the Administrator shall notify the applicant in writing of such
denial within 30 days (which may be extended to 60 days under special
circumstances), with such notice setting forth: (i) the specific reasons for the
denial; (ii) the Plan provisions upon which the denial is based; (iii) any
additional material or information necessary for the applicant to perfect his or
her claim; and (iv) the procedures for requesting a review of the denial. Upon a
denial of a claim by the Administrator, the Participant may: (a) request a
review of the denial by the Administrator or, where review authority has been so
delegated, by such other person or entity as may be designated by the
Administrator for this purpose; (b) review any Plan documents relevant to his or
her claim; and (c) submit issues and comments to the Administrator or its
delegate that are relevant to the review. Any request for review must be made in
writing and received by the Administrator or its delegate within 60 days of the
date the applicant received notice of the initial denial, unless special
circumstances require an extension of time for processing. The Administrator or
its delegate will make a written ruling on the applicant’s request for review
setting forth the reasons for the decision and the Plan provisions upon which
the denial, if appropriate, is based. This written ruling shall be made within
30 days of the date the Administrator or its delegate receives the applicant’s
request for review unless special circumstances require an extension of time for
processing,


-15-



--------------------------------------------------------------------------------





in which case a decision will be rendered as soon as possible, but not later
than 60 days after the receipt of the request for review. All extensions of time
permitted by this paragraph will be permitted at the discretion of the
Administrator or its delegate. If the Administrator does not provide the
Participant with written notice of the denial of his or her appeal, the
Participant’s claim shall be deemed denied.
Enforce Your Rights
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, and if you have exhausted the internal claims
procedures available to you under the Plan (discussed above) you may file suit
in a state or Federal court. If it should happen that Plan fiduciaries misuse
the Plan’s money, or if you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in a Federal court. The court will decide who should pay court costs and legal
fees. If you are successful the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about the Plan, you should contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory, or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.


-16-



--------------------------------------------------------------------------------





Specific Information Required by ERISA Plan
Plan Name:
Regions Financial Corporation
Executive Severance Plan
Name, Address and Telephone Number of Plan Sponsor
Regions Financial Corporation
Attention: General Counsel
1900 Fifth Avenue North
Birmingham, Alabama 35203


(205) 264-4977
Plan Sponsor’s I.D. No. (EIN)
63-0589368
Type of Plan
The Plan is a welfare benefit plan that provides severance benefits to a select
group of management or highly compensated employees, as set forth in
Sections 201, 301 and 401 of ERISA
Type of Administration
The Plan is administered by the Corporation
Name, Address and Telephone Number of Administrator
Compensation and Human Resources Committee
Regions Financial Corporation
Attention: General Counsel
1900 Fifth Avenue North
Birmingham, Alabama 35203


(205) 264-4977
Agent for Service of Legal Process
General Counsel of Regions Financial
Corporation
Regions Financial Corporation
Attention: General Counsel
1900 Fifth Avenue North
Birmingham, Alabama 35203
Plan Year
January 1 through December 31 of the same calendar year





-17-



--------------------------------------------------------------------------------







Appendix B
Reduction of Certain Payments by the Corporation
Anything in this Plan to the contrary notwithstanding, in the event it shall be
determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit, or distribution) by the Corporation
(or any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Participant
(whether pursuant to the terms of this Agreement or otherwise) (the “Payments”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code (the “Excise Tax”), and (ii) the reduction of the amounts payable
to Participant under this Agreement to the maximum amount that could be paid to
Participant without giving rise to the Excise Tax (the “Safe Harbor Cap”) would
provide the Participant with a greater after tax amount than if such amounts
were not reduced, then the amounts payable to Participant under this Agreement
shall be reduced (but not below zero) to the Safe Harbor Cap. The reduction of
the amounts payable hereunder, if applicable, shall be made by reducing first
the payments under paragraph (i) and then paragraph (ii) of Section 3.2, unless
an alternative method of reduction is elected by the Participant within 30 days
after first becoming eligible to participate in this Plan.
All determinations required to be made under this Appendix B, including the
reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by a public
accounting firm that is retained by the Corporation as of the date immediately
prior to the Change in Control (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Corporation and the Participant
within 15 business days of the receipt of notice from the Corporation or the
Participant that there has been a Payment, or such earlier time as is requested
by the Corporation (collectively, the “Determination”). For the avoidance of
doubt, the Accounting Firm may use the Option Redetermination amount in
determining the reduction of the Payments to the Safe Harbor Cap.
Notwithstanding the foregoing, in the event (i) the HRCC shall determine prior
to the Change in Control that the Accounting Firm is precluded from performing
such services under applicable auditor independence rules or (ii) the Audit
Committee of the Board determines that it does not want the Accounting Firm to
perform such services because of auditor independence concerns or (iii) the
Accounting Firm is serving as accountant or auditor for the person(s) effecting
the Change in Control, the HRCC shall appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the
Corporation, and the Corporation shall enter into any agreement reasonably
requested by the Accounting Firm in connection with the performance of the
services hereunder. If the Accounting Firm determines that no Excise Tax is
payable by a Participant, it shall furnish the Participant with a written
opinion to such effect, and to the effect that failure to report the Excise Tax,
if any, on the Participant’s applicable federal income tax return will not
result in the imposition of a negligence or similar penalty. In the event the
Accounting Firm determines that the Payments shall be reduced to the Safe Harbor
Cap, it shall furnish the Participant with a written opinion to such effect. The
Determination by the Accounting Firm shall be binding upon the Corporation and
the Participant.


-18-

